Citation Nr: 1643798	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-19 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for heel spur of the left foot to include plantar fasciitis (foot disability).

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to July 1998, including service in Southwest Asia from December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued the existing ratings for degenerative joint disease of the lumbar spine, patellofemoral pain syndrome of the right knee, and patellofemoral pain syndrome of the left knee and denied service connection for heel spur of the left foot and sleep apnea.  The Veteran filed a notice of disagreement in August 2009.  The RO issued a statement of the case in April 2010 and the Veteran perfected his appeal with a May 2010 VA Form 9.  In his VA Form 9, the Veteran indicated that he wanted to testify before a Veterans Law Judge at a Board hearing.

The Veteran was scheduled to testify at a Board hearing before a Veterans Law Judge in December 2013.  He did not report to that hearing.  As the record does not contain further explanation as to why the appellant did not report or any additional requests for the hearing to be rescheduled, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704.

In February 2014, the Board denied the Veteran's claims for increased ratings for degenerative joint disease of the lumbar spine, patellofemoral pain syndrome of the right knee, and patellofemoral pain syndrome of the left knee; found that the issue of TDIU was raised by the record; and remanded the issues of service connection for heel spur of the left foot and sleep apnea and TDIU for further development.

The issues of service connection for heel spur of the left foot to include plantar fasciitis and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's sleep apnea is not etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in June 2011 and March 2014.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations in May 2016.  These examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, these examinations are adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection - Sleep Apnea

The Veteran is seeking service connection for sleep apnea.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran has a current diagnosis of sleep apnea.  See January 2008 private treatment record; October 2010 VA treatment record.  His service treatment records are silent for complaints of or treatment for sleep apnea.  His wife stated that the Veteran has suffered from sleep problems, including sleep apnea, the entire time she has known him.  She met the Veteran in June 2001, three years after his separation from service.  The Veteran reported that he used to get sleepy in the middle of the day during service.  See May 2016 VA examination.

The Veteran underwent a May 2016 VA examination to determine whether a causal relationship exists between the Veteran's current sleep apnea and his military service.  The May 2016 VA examiner found that the Veteran's obstructive sleep apnea (OSA) was less likely than not caused by his military service, noting that there was insufficient information upon which to base a positive nexus opinion and noting that the risk factors for obstructive sleep apnea were advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  Some studies identified additional risk factors of smoking, nasal congestion, menopause, and family history.  Additionally, rates of OSA were also increased in association with certain medical conditions, such as pregnancy, end-stage renal disease, congestive heart failure, chronic lung disease, and stroke.  The record does not contain a positive medical nexus opinion.

The Veteran himself has argued that his sleep apnea is due to his military service.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The U.S. Court of Appeals for the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Court of Appeals for Veterans Claims has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In this case, sleep apnea is not a condition that the Veteran can observe and diagnose himself.  Although he can provide lay evidence of fatigue during the day while in service, he has not been shown to possess the necessary knowledge or training to distinguish fatigue due to sleep apnea from fatigue due to other causes.  As the additional symptoms of sleep apnea occur while the Veteran is asleep, he would be unable to observe them himself.  While the Veteran's wife can provide lay evidence of these symptoms, by her own report, she did not know the Veteran until three years after his separation from service.  Thus, the record does not contain a competent lay nexus opinion.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for sleep apnea and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is denied.


REMAND

The Veteran is also seeking service connection for heel spur of the left foot that he associates with foot pain.

In the February 2014 remand, the Board asked that an opinion be obtained that specifically addressed whether a current left heel spur was at least as likely as not incurred in or aggravated by active service or proximately due to, the result of, or aggravated by a service connected disability.  The May 2016 medical opinion noted that the Veteran's left heel spur was not the cause of the Veteran's foot pain.  This examiner noted that plantar fasciitis was a painful condition while heel spurs were an x-ray finding and that heel spurs were not a sign of plantar fasciitis.  This examiner did not clarify whether the Veteran had plantar fasciitis or, if not, what other condition was responsible for the Veteran's foot pain.

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  As this opinion fails to address whether the Veteran has a foot condition characterized by pain that is causally related to his military service, a new evaluation is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, the claim for entitlement to a TDIU is intertwined with the Veteran's pending service connection claim, as the decisions on that claim may impact the adjudication of the TDIU claim.  Therefore, a decision on the claim for TDIU is deferred.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA foot examination by an examiner who has not previously examined him.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.

Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current foot condition had onset during or was caused by his active duty military service.

The examiner must include a rationale to support all opinions provided.  If the examiner cannot provide the above opinion, the examiner is advised that he/she must explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Then, readjudicate the Veteran's claims of entitlement to service connection heel spur of the left foot to include plantar fasciitis and entitlement to TDIU which are the subject of this remand.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 




(CONTINUED ON NEXT PAGE)

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


